DETAILED ACTION
This office action is in response to the RCE filed September 1, 2022 in which claims 1-14 are presented for examination and claims 15-17 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.

Response to Arguments
In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2017/0055629 Schickling in view of US Pub No. 2007/0180632 Gallegos.
To claim 1, Schickling discloses a customizable arch support system integrated into a shoe (see Figures 1-5; Abstract; paras. 0010-0019, 0031-0043) comprising:
at least one shoe insole (100,200,400,500) (see especially Figures 1 and 2; paras. 0031-0034),
at least one arch support insert (352) (see especially Figures 3; paras. 0037-0038),
wherein the at least one arch support insert is removably attached within the shoe proximate to a top surface of the at least one shoe insole using a first plurality of snap fasteners (358) disposed in the at least one arch support insert that are disposed proximate a bottom surface of the at least one arch support insert (see especially Figures 3; para. 0038) and configured to respectively couple to a second plurality of snap fasteners (106,206,460,560) disposed in the at least one shoe insole (see Figures 1 and 2; paras. 0033, 0035, 0039, 0041), the second plurality of magnets in the at least one shoe insole disposed in an area of the at least one shoe insole configured to reside underneath a wearer's foot arch so as to respectively couple to and align the at least one arch support insert under the wearer's foot arch area (see Figures 1-5; paras. 0031-0043).
Schickling discloses a customizable arch support system integrated into a shoe comprising first and second fasteners that are snap fasteners but or other fasteners such as hook and loop and other fastening means (paras. 0011, 0014, 0033).
Schickling does not expressly disclose first and second fasteners that are first and second magnet fasteners.
However, Gallegos teaches a customizable arch support system comprising at least one shoe insole and at least one arch support insert wherein first and second fasteners are magnet fasteners (paras. 0041, 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the customizable arch support system of Schickling to include first and second magnet fasteners as taught by Gallegos because Gallegos teaches that this configuration is known to one skilled in the art for removably attaching materials to each other (para. 0041). It would further have been obvious to one of ordinary skill in the art as a simple substitution of one well-known fastener with another to achieve the predictable result of removably attaching the at least one arch support to the shoe insole.

To claim 2, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe further comprising a hook a loop fastening system (paras. 0011, 0014, 0033 of Schickling; paras. 0041, 0046 of Gallegos).

To claim 3, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe further comprising: at least one shank (108 of Schickling), wherein the shank is encompassed within the at least one shoe insole (see Figure 1 of Schickling; para. 0031 of Schickling).

To claim 4, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe wherein the shank is comprised of a rectangular metal bar (see Figure 1 of Schickling; para. 0031 of Schickling).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 5, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe further comprising:  at least one cover (570 of Schickling), wherein the at least one cover is placed directly over the at least one arch support insert to one of cover or envelop the at least one arch support insert (see Figure 5 of Schickling; paras. 0015, 0017, 0040 of Schickling). 

To claim 6, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe wherein the at least one cover is comprised of a sheet of leather (see Figure 5 of Schickling; paras. 0015, 0017, 0040 of Schickling).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 7, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe wherein the at least one cover is comprised of a sheet of synthetic fabric (para. 0015 of Schickling).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 8, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe further comprising: at least one cupped portion (110,510 of Schickling) configured to be located under the wearer's heel (see Figures 1 and 5 of Schickling; paras. 0034,0041 of Schickling).

To claim 9, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe wherein the at least one cupped portion is comprised of a polymer material (para. 0034 of Schicklilng).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 10, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe wherein the at least one cupped portion is comprised of a gel material (para. 0034 of Schicklilng).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 11, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe further comprising at least one cushioning section (102 of Schickling) configured to be disposed under a ball of the wearer's foot (see Figure 1 of Schickling; paras. 0019, 0034, 0034 of Schickling).

To claim 12, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe wherein the at least one cushioning section is comprised of a gel material (para. 0034 of Schickling).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 13, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe wherein the at least one cushioning section is comprised of a urethane foam material (claim 14 of Schickling).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 14, the modified invention of Schickling (i.e. Schickling in view of Gallegos, as detailed above) further teaches a customizable arch support system integrated into a shoe wherein the at least one cushioning section is comprised of a combination of a gel material and a urethane foam material (claim 15 of Schickling).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732